          Case 1:18-cv-04880-PKC Document 58 Filed 07/14/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x
CORDELL HINES,

                                 Plaintiff,                                 18-cv-4880 (PKC)

                -against-
                                                                                ORDER
CITY OF NEW YORK, NEW YORK CITY
POLICE OFFICER MATTHEW ERBETTA, and
NEW YORK CITY POLICE OFFICER HENRY
MANCEBO,

                                  Defendants.
------------------------------------------------------------x

CASTEL, U.S.D.J.

                This schedule applies to the remaining claims in this action:

                1. Plaintiff’s proposed voir dire, proposed verdict sheet, proposed jury instructions

                     and motions in limine shall be filed by August 28, 2020, with a copy of the voir

                     dire, verdict sheet, and jury instructions delivered in MS Word format. Also,

                     by August 28, 2020, plaintiff shall deliver to defendants in MS Word format his

                     portion of the proposed Joint Pre-Trial Order.

                2. Defendants’ proposed voir dire, proposed verdict sheet, proposed jury

                     instructions, their motions in limine, and their responses to plaintiff’s motions

                     in limine shall be filed by September 18, 2020, with a copy of the voir dire,

                     verdict sheet, and jury instructions delivered in MS Word format. Also, by

                     September 18, 2020, defendants shall deliver in MS Word format to plaintiff

                     their portion of the proposed Joint Pre-Trial Order merged with plaintiff’s

                     portion.
       Case 1:18-cv-04880-PKC Document 58 Filed 07/14/20 Page 2 of 2




            3. By October 2, 2020, plaintiff shall file his response to defendants’ motions in

               limine. Also, by October 2, 2020, the parties shall file the proposed Joint Pre-

               Trial Order.

            4. The Final Pre-Trial Conference will be held on October 27, 2020 at 2 p.m.



            SO ORDERED.

                                                 ________________________________
                                                           P. Kevin Castel
                                                     United States District Judge
Dated: New York, New York
       July 14, 2020




                                            2
